Citation Nr: 1510363	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Washington, D.C., Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).

In February 2014, the Winston-Salem, North Carolina, Regional Office (RO) issued a rating decision that denied the Veteran's claims for service connection for a lumbar strain and erectile dysfunction.  The Veteran filed a timely notice of disagreement, and therefore the issues are before the Board.  They are discussed further in the REMAND portion of the decision below.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Lumbar Strain and Erectile Dysfunction

In February 2014, the RO issued a rating decision that denied the Veteran's claims for service connection for a lumbar strain and erectile dysfunction.  A June 2014 notice sent to the Veteran and his representative indicates that the Veteran filed a timely notice of disagreement with the decision.  See VBMS, Appeals Process Request Letter (receipt date: June 24, 2014).

A remand of these two issues is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

PTSD Rating

The Veteran seeks an initial rating in excess of 30 percent for service-connected PTSD.  The claims file contains a December 2010 VA examination that describes the severity of his PTSD as "mild," and private treatment records from Dr. H.J. that describe its level of severity as "severe."  Given the large discrepancy between the two evaluations, and the face that more than four years has passed since the most current examinations of record, the Board believes that supplemental information is required prior to the adjudication of the higher rating claim on appeal and that a current evaluation of the Veteran's PTSD symptomatology would prove helpful in adjudicating the merits of the claim.  Therefore, a new and contemporaneous VA examination should be administered to determine the Veteran's current level of disability.  See 38 C.F.R. § 3.159.

TDIU

In May 2005, the Veteran raised a claim for TDIU in connection with his claim for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  That same month, he submitted a VA Form 21-8940 indicating that he has been unemployed since 1998 and that his PTSD symptomatology caused him to leave employment.

The evidence of record suggests that the Veteran's PTSD may result in individual unemployability; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU.  

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All signs and symptoms of the service-connected psychiatric disorder must be reported in detail.

Additionally, the examiner must describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning.

The examiner should take a detailed history regarding the Veteran's employment and education in connection with the claim for a TDIU.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, renders him unable to secure or maintain substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination reports must include a complete rationale for all opinions expressed.  

3.  Issue a statement of the case for the claims of entitlement to service connection for a lumbar strain and erectile dysfunction.  If the Veteran timely appeals, return the claims to the Board.

4.  Readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




